EXECUTION COPY

EXHIBIT 10.2

 

INVESTOR RIGHTS AGREEMENT

dated as of March 30, 2007

by and among

ACCREDITED HOME LENDERS HOLDING CO.

and

THE INVESTORS REFERRED TO HEREIN

 

 

 



--------------------------------------------------------------------------------

INVESTOR RIGHTS AGREEMENT

THIS INVESTOR RIGHTS AGREEMENT (this “Agreement”) dated as of March 30, 2007, is
made by and among Accredited Home Lenders Holding Co., a Delaware corporation
(the “Company”), and the Persons named on Schedule 1 as Investors (each a
“Investor” and collectively, the “Investors”).

RECITALS

WHEREAS, pursuant to that certain Loan Agreement, dated as of March 30, 2007, by
and among Farallon Capital Management, L.L.C, as Collateral Agent and
Administrative Agent, the lending entities party thereto from time to time, as
Lenders, the Company, Accredited Home Lenders, Inc. and Accredited Mortgage Loan
REIT Trust (the “Loan Agreement”), the Investors acquired warrants to purchase
3,226,431 shares of Common Stock from the Company (the “Warrants”) and agreed to
(i) provide certain rights to the Investors to cause the shares underlying the
Warrants and other shares of Common Stock of the Company owned by the Investors
and their affiliates to be registered pursuant to the Securities Act; (ii) grant
preemptive rights to the Investors; and (iii) grant board observer rights to the
Investors.

WHEREAS, the parties hereto desire to set forth the Investors’ rights and the
Company’s obligations to cause the registration of the Registrable Securities
pursuant to the Securities Act;

WHEREAS, the parties hereto desire to set forth the Investors’ preemptive rights
to purchase equity securities to be issued by the Company; and

WHEREAS, the parties hereto desire to set forth the Investors’ observer rights
relating to the boards of directors and other governing boards of the Company
and its subsidiaries.

NOW, THEREFORE, in consideration of the Loan Agreement, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions and Usage. As used in this Agreement the following terms shall
have the corresponding meanings:

1.1 Definitions.

“Agent” means the principal placement agent on an agented placement of
Registrable Securities.

“Commission” shall mean the Securities and Exchange Commission.

“Common Stock” shall mean (i) the common stock, par value $0.001 per share, of
the Company, and (ii) shares of capital stock of the Company issued by the
Company in respect of or in exchange for shares of such common stock in
connection with any stock dividend or distribution, stock split-up,
recapitalization, recombination or exchange by the Company generally of shares
of such common stock.

 

1



--------------------------------------------------------------------------------

“Continuously Effective”, with respect to a specified registration statement,
shall mean that it shall not cease to be effective and available for Transfers
of Registrable Securities thereunder for longer than either (i) any five
(5) consecutive business days, or (ii) an aggregate of fifteen (15) business
days during the period specified in the relevant provision of this Agreement.

“Demand Registration” shall have the meaning set forth in Section 2.2.

“Exchange Act” shall mean the Securities Exchange Act of 1934.

“Investors” shall mean the Persons named on Schedule 1 as Investors and
Transferees of such Persons’ Registrable Securities with respect to the rights
that such Transferees shall have acquired in accordance with Section 12, at such
times as such Persons shall own Registrable Securities.

“Initiating Investor” shall mean an Investor that makes a written request for a
Shelf Registration or a Demand Registration.

“Initial Investors” shall mean Mortgage Investments Funding, L.L.C. and any
affiliate thereof that holds Registrable Securities.

“Initial Registration Rights Date” The date on which the Company files its Form
10-K for the fiscal year ended December 31, 2006.

“Loan Agreement” shall have the meaning set forth in the Recitals.

“Majority Selling Investors” means those Selling Investors whose Registrable
Securities included in a registration represent a majority of the Registrable
Securities of all Selling Investors included therein.

“Person” shall mean any individual, corporation, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or government or other agency or political
subdivision thereof.

“Piggyback Registration” shall have the meaning set forth in Section 3.

“Register”, “registered”, and “registration” shall refer to a registration
effected by preparing and filing a registration statement or similar document in
compliance with the Securities Act, and the declaration or ordering by the
Commission of effectiveness of such registration statement or document.

“Registrable Securities” shall mean, subject to Section 12 and Section 8.3:
(i) the 1,767,299 shares of Common Stock owned by affiliates of Farallon Capital
Management, L.L.C. on the date hereof, (ii) the shares of Common Stock issuable
upon exercise of the Warrants,

 

2



--------------------------------------------------------------------------------

(iii) any shares of Common Stock or other securities issued as (or issuable upon
the conversion, exercise or exchange of any warrant, right or other security
which is issued as) a dividend or other distribution with respect to, or in
exchange by the Company generally for, or in replacement by the Company
generally of, any shares of Common Stock described in clauses (i) or (ii) above
and (iv) any securities issued in exchange for shares of Common Stock or other
securities described in clauses (i), (ii) or (iii) above or pursuant to
securities that are issued in any merger, consolidation, reorganization or any
similar transaction involving the Company; provided, however, that the Company
shall have no obligation under Sections 2 and 3 to register any Registrable
Securities of an Investor if the Company delivers to the Investors requesting
such registration an opinion of counsel reasonably satisfactory to such
Investors and its counsel to the effect that the proposed sale or disposition of
all of the Registrable Securities for which registration was requested does not
require registration under the Securities Act for a sale or disposition in a
single public sale, and offers to remove any and all legends restricting
transfer from the certificates evidencing such Registrable Securities and
immediately takes all necessary and appropriate actions to make such Registrable
Securities Transferable in such a single public sale. For purposes of this
Agreement, a Person will be deemed to be a holder of Registrable Securities
whenever such Person has the then-existing right to acquire such Registrable
Securities (by exercise, conversion, purchase or otherwise), whether or not such
acquisition has actually been effected.

“Registrable Securities then outstanding” shall mean, with respect to a
specified determination date, the Registrable Securities owned by all Investors
on such date.

“Registration Expenses” shall have the meaning set forth in Section 6.1.

“Securities Act” shall mean the Securities Act of 1933, as amended.

“Selling Investors” shall mean, with respect to a specified registration
pursuant to this Agreement, Investors whose Registrable Securities are included
in such registration.

“Shelf Registration” shall have the meaning set forth in Section 2.1.

“Transfer” shall mean and include the act of selling, giving, transferring,
creating a trust (voting or otherwise), assigning or otherwise disposing of
(other than pledging, hypothecating or otherwise transferring as security) (and
correlative words shall have correlative meanings); provided however, that any
transfer or other disposition upon foreclosure or other exercise of remedies of
a secured creditor after an event of default under or with respect to a pledge,
hypothecation or other transfer as security shall constitute a “Transfer”.

“Underwriters’ Representative” shall mean the managing underwriter, or, in the
case of a co-managed underwriting, the managing underwriter designated as the
Underwriters’ Representative by the co-managers.

“Violation” shall have the meaning set forth in Section 7.1.

“Warrants” shall have the meaning set forth in the Recitals.

 

3



--------------------------------------------------------------------------------

1.2 Usage.

(a) References to a Person are also references to its assigns and successors in
interest (by means of merger, consolidation or sale of all or substantially all
the assets of such Person or otherwise, as the case may be).

(b) References to Registrable Securities “owned” by an Investor shall include
Registrable Securities beneficially owned by such Person but which are held of
record in the name of a nominee, trustee, custodian, or other agent, but shall
exclude shares of Common Stock held by a Investor in a fiduciary capacity for
customers of such Person.

(c) References to a document are to it as amended, waived and otherwise modified
from time to time and references to a statute or other governmental rule are to
it as amended and otherwise modified from time to time (and references to any
provision thereof shall include references to any successor provision).

(d) References to Sections or to Schedules or Exhibits are to sections hereof or
schedules or exhibits hereto, unless the context otherwise requires.

(e) The definitions set forth herein are equally applicable both to the singular
and plural forms and the feminine, masculine and neuter forms of the terms
defined.

(f) The term “including” and correlative terms shall be deemed to be followed by
“without limitation” whether or not followed by such words or words of like
import.

(g) The term “hereof” and similar terms refer to this Agreement as a whole.

(h) The “date of” any notice or request given pursuant to this Agreement shall
be determined in accordance with Section 14.2.

2. Shelf and Demand Registration.

2.1 From and after the Initial Registration Rights Date, if an Initiating
Investor makes a written request to the Company for an offering of Registrable
Securities on a continuous basis pursuant to Rule 415 under the Securities Act
(a “Shelf Registration”), then the Company shall use its commercially reasonable
best efforts to cause a Shelf Registration statement meeting the requirements of
the Securities Act to be filed with the Commission. Any request made pursuant to
this Section 2.1 shall be addressed to the attention of the Secretary of the
Company and shall specify the number of Registrable Securities to be registered,
the intended methods of disposition thereof and that the request is for a Shelf
Registration pursuant to this Section 2.1.

2.2 From and after the Initial Registration Rights Date, if an Initiating
Investor makes a written request to the Company for an offering of Registrable
Securities other than on a continuous basis pursuant to Rule 415 under the
Securities Act (a “Demand Registration”), then the Company shall use its
commercially reasonable best efforts to cause a Demand Registration statement
meeting the requirements of the Securities Act to be filed with the Commission.
Any request made pursuant to this Section 2.2 shall be addressed to the
attention of the Secretary of

 

4



--------------------------------------------------------------------------------

the Company and shall specify the number of Registrable Securities to be
registered, the intended methods of disposition thereof and that the request is
for a Demand Registration pursuant to this Section 2.2.

2.3 The Company shall be entitled to postpone for up to 90 days from the date of
request of the Initiating Holder the filing of any Shelf Registration statement
or Demand Registration statement otherwise required to be prepared and filed
pursuant to Sections 2.1 or 2.2, if the Board of Directors of the Company
determines, in its good faith reasonable judgment (with the concurrence of the
managing underwriter, if any), that such registration and the Transfer or
Registrable Securities contemplated thereby would (i) materially interfere with,
or require premature disclosure of, any financing, acquisition or reorganization
involving the Company or any of its wholly owned subsidiaries or (ii) be
seriously detrimental to the Company and its stockholders and, in either case,
the Company promptly gives the Initiating Investors notice of such
determination; provided, however, that the Company shall not have postponed
pursuant to this Section 2.3 the filing of any other Shelf Registration
statement or Demand Registration statement otherwise required to be prepared and
filed pursuant to Sections 2.1 or 2.2 during the 12-month period ended on the
date of the relevant request pursuant to Sections 2.1 or 2.2.

2.4 Following receipt of a request for a Shelf Registration or a Demand
Registration, the Company shall:

(a) Give written notice of such proposed registration to all Investors. Any such
Investor may, within twenty (20) days after receipt of such notice, request in
writing that all of such Investor’s Registrable Securities, or any portion
thereof designated by such Investor, be included in the registration.

(b) Use its commercially reasonable best efforts to file the registration
statement with the Commission as promptly as practicable, and shall use the
Company’s best efforts to have the registration declared effective under the
Securities Act as soon as reasonably practicable, in each instance giving due
regard to the need to prepare current financial statements, conduct due
diligence and complete other actions that are reasonably necessary to effect a
registered public offering.

(c) Use the Company’s commercially reasonable best efforts to keep the relevant
registration statement Continuously Effective (x) if a Demand Registration, for
up to 150 days or until such earlier date as of which all the Registrable
Securities under the Demand Registration statement shall have been disposed of
in the manner described in the Demand Registration statement, and (y) if a Shelf
Registration, for three years or until such earlier date as of which all the
Registrable Securities under the Shelf Registration statement shall have been
disposed of in the manner described in the Shelf Registration statement.
Notwithstanding the foregoing, if for any reason the effectiveness of a
registration pursuant to this Section 2 is suspended or postponed as permitted
by Section 2.3, the foregoing period shall be extended by the aggregate number
of days of such suspension or postponement.

 

5



--------------------------------------------------------------------------------

2.5 The Company shall be obligated to effect no more than two Shelf
Registrations and no more than two Demand Registrations; provided that if
(i) the offering does not satisfy the conditions for a shelf registration under
Rule 415 or (ii) a Shelf Registration cannot be accomplished as an “at the
market offering” under Rule 415, in either case for any consecutive six month
period after the Initial Registration Rights Date, then such maximum number of
Demand Registrations shall be increased to four. Notwithstanding the foregoing,
there shall be no limit on the number of Shelf Registrations or Demand
Registrations requested to be effected on Form S-3 under the Securities Act if
the Company qualifies for registration on Form S-3; provided, however, that the
Company shall not be obligated to effect, or take any action to effect, any such
registration on Form S-3 if the requesting holder, together with the holders of
any securities of the Company entitled to inclusion in such registration,
propose to sell Registrable Securities and such securities (if any) at an
aggregate price to the public (net of underwriters’ discounts or commissions) of
less than $5,000,000. For purposes of the preceding sentence, registration shall
not be deemed to have been effected (i) unless a registration statement with
respect thereto has become effective, (ii) if after such registration statement
has become effective, such registration or the related offer, sale or
distribution of Registrable Securities thereunder is interfered with by any stop
order, injunction or other order or requirement of the Commission or other
governmental agency or court for any reason not attributable to the Selling
Investors and such interference is not thereafter eliminated, or (iii) if the
conditions to closing specified in the underwriting agreement, if any, entered
into in connection with such registration are not satisfied or waived, other
than by reason of a failure on the part of the Selling Investors. If the Company
shall have complied with its obligations under this Agreement, a right to demand
a registration pursuant to this Section 2 shall be deemed to have been satisfied
(i) if a Demand Registration, upon the earlier of (x) the date as of which all
of the Registrable Securities included therein shall have been disposed of
pursuant to the Registration Statement, and (y) the date as of which such Demand
Registration shall have been Continuously Effective for a period of 150 days,
and (ii) if a Shelf Registration, upon the earlier of (x) the date as of which
all of the Registrable Securities included therein shall have been disposed of
pursuant to the Registration Statement and (y) the date as of which the Shelf
Registration shall have been continuously effective for a period of three years.

2.6 A registration pursuant to this Section 2 shall be on such appropriate
registration form of the Commission as shall (i) be selected by the Company and
be reasonably acceptable to the Majority Selling Investors and (ii) permit the
disposition of the Registrable Securities in accordance with the intended method
or methods of disposition specified in the request pursuant to Section 2.1 or
Section 2.2, respectively.

2.7 If any registration pursuant to Section 2 involves an underwritten offering
(whether on a “firm”, “best efforts” or “all reasonable efforts” basis or
otherwise), or an agented offering, the Majority Selling Investors shall have
the right to select the underwriter or underwriters and manager or managers to
administer such underwritten offering or the placement agent or agents for such
agented offering; provided, however, that each Person so selected shall be
reasonably acceptable to the Company.

2.8 Whenever the Company shall effect a registration pursuant to this Section 2
in connection with an underwritten offering by one or more Selling Investors of
Registrable

 

6



--------------------------------------------------------------------------------

Securities, if the Underwriters’ Representative or Agent advises each such
Selling Investor in writing that, in its opinion, the amount of securities
requested to be included in such offering (whether by Selling Investors or
others) exceeds the amount which can be sold in such offering within a price
range acceptable to the Majority Selling Investors, securities shall be included
in such offering and the related registration, to the extent of the amount which
can be sold within such price range, and on a pro rata basis among all Selling
Investors.

3. Piggyback Registration.

3.1 If at any time the Company proposes to register (including for this purpose
a registration effected by the Company for shareholders of the Company other
than the Investors) securities under the Securities Act in connection with the
public offering solely for cash on Form S-1, S-2 or S-3 (or any replacement or
successor forms), the Company shall promptly give each Investor written notice
of such registration (a “Piggyback Registration”). Upon the written request of
any Investor given within 20 days following the date of such notice, the Company
shall cause to be included in such registration statement and use its
commercially reasonable best efforts to be registered under the Securities Act
all the Registrable Securities that each such Investor shall have requested to
be registered. The Company shall have the absolute right to withdraw or cease to
prepare or file any registration statement for any offering referred to in this
Section 3 without any obligation or liability to any Investor.

3.2 If the Underwriters’ Representative or Agent shall advise the Company in
writing (with a copy to each Selling Investor) that, in its opinion, the amount
of Registrable Securities requested to be included in such registration would
materially adversely affect such offering, or the timing thereof, then the
Company will include in such registration, to the extent of the amount and class
which the Company is so advised can be sold without such material adverse effect
in such offering: first, all securities proposed to be sold by the Company for
its own account; second, the Registrable Securities requested to be included in
such registration by Investors pursuant to this Section 3, and all other
securities being registered pursuant to the exercise of contractual rights
comparable to the rights granted in this Section 3 that are in existence on the
date hereof, pro rata based on the estimated gross proceeds from the sale
thereof; and third all other securities requested to be included in such
registration; provided that the amount of Registrable Securities of the Selling
Investors included in the offering may not be reduced below 25% of the total
amount of securities included in the offering.

3.3 Each Investor shall be entitled to have its Registrable Securities included
in an unlimited number of Piggyback Registrations pursuant to this Section 3.

3.4 If the Company has previously filed a registration statement with respect to
Registrable Securities pursuant to Section 2 or pursuant to this Section 3, and
if such previous registration has not been withdrawn or abandoned, the Company
will not file or cause to be effected any other registration of any of its
equity securities or securities convertible or exchangeable into or exercisable
for its equity securities under the Securities Act (except on Form S-8, Form S-4
or any successor form), whether on its own behalf or at the request of any
holder or holders of such securities (other than any Investor with respect to
Registrable Securities), until a period of 180 days has elapsed from the
effective date of such a previous registration.

 

7



--------------------------------------------------------------------------------

4. Registration Procedures. Whenever required under Section 2 or Section 3 to
effect the registration of any Registrable Securities, the Company shall, as
expeditiously as practicable:

4.1 Prepare and file with the Commission a registration statement with respect
to such Registrable Securities and use the Company’s commercially reasonable
best efforts to cause such registration statement to become effective; provided,
however, that before filing a registration statement or prospectus or any
amendments or supplements thereto, including documents incorporated by reference
after the initial filing of the registration statement and prior to
effectiveness thereof, the Company shall furnish to one firm of counsel for the
Selling Investors (selected by Majority Selling Investors) copies of all such
documents in the form substantially as proposed to be filed with the Commission
at least five (5) business days prior to filing for review and comment by such
counsel, which opportunity to comment shall include an absolute right to control
or contest disclosure if the applicable Selling Investor reasonably believes
that it may be subject to controlling person liability under applicable
securities laws with respect thereto.

4.2 Prepare and file with the Commission such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act and rules thereunder with respect to the disposition of all
securities covered by such registration statement. If the registration is for an
underwritten offering, the Company shall amend the registration statement or
supplement the prospectus whenever required by the terms of the underwriting
agreement entered into pursuant to Section 5.2. Subject to Rule 415 under the
Securities Act, if the registration statement is a Shelf Registration, the
Company shall amend the registration statement or supplement the prospectus so
that it will remain current and in compliance with the requirements of the
Securities Act for three years after its effective date, and if during such
period any event or development occurs as a result of which the registration
statement or prospectus contains a misstatement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, the Company shall promptly notify each
Selling Investor, amend the registration statement or supplement the prospectus
so that each will thereafter comply with the Securities Act and furnish to each
Selling Investor of Registrable Securities such amended or supplemented
prospectus, which each such Investor shall thereafter use in the Transfer of
Registrable Securities covered by such registration statement. Pending such
amendment or supplement each such Investor shall cease making offers or
Transfers of Registrable Securities pursuant to the prior prospectus. In the
event that any Registrable Securities included in a registration statement
subject to, or required by, this Agreement remain unsold at the end of the
period during which the Company is obligated to use its commercially reasonable
best efforts to maintain the effectiveness of such registration statement, the
Company may file a post-effective amendment to the registration statement for
the purpose of removing such Securities from registered status.

4.3 Furnish to each Selling Investor of Registrable Securities, without charge,
such numbers of copies of the registration statement, any pre-effective or
post-effective amendment

 

8



--------------------------------------------------------------------------------

thereto, the prospectus, including each preliminary prospectus and any
amendments or supplements thereto, in each case in conformity with the
requirements of the Securities Act and the rules thereunder, and such other
related documents as any such Selling Investor may reasonably request in order
to facilitate the disposition of Registrable Securities owned by such Selling
Investor.

4.4 Use the Company’s best efforts (i) to register and qualify the securities
covered by such registration statement under such other securities or Blue Sky
laws of such states or jurisdictions as shall be reasonably requested by the
Underwriters’ Representative or Agent (as applicable, or if inapplicable, the
Majority Selling Investors), and (ii) to obtain the withdrawal of any order
suspending the effectiveness of a registration statement, or the lifting of any
suspension of the qualification (or exemption from qualification) of the offer
and transfer of any of the Registrable Securities in any jurisdiction, at the
earliest possible moment; provided, however, that the Company shall not be
required in connection therewith or as a condition thereto to qualify to do
business or to file a general consent to service of process in any such states
or jurisdictions.

4.5 In the event of any underwritten or agented offering, enter into and perform
the Company’s obligations under an underwriting or agency agreement (including
indemnification and contribution obligations of underwriters or agents), in
usual and customary form, with the managing underwriter or underwriters of or
agents for such offering. The Company shall also cooperate with the Majority
Selling Investors or Initiating Substantial Investor, as the case may be, and
the Underwriters’ Representative or Agent for such offering in the marketing of
the Registrable Securities, including making available the Company’s officers,
premises, books and records for such purpose, but the Company shall not be
required to incur any material out-of-pocket expense pursuant to this sentence.

4.6 Promptly notify each Selling Investor of any stop order issued or threatened
to be issued by the Commission in connection therewith (and use its commercially
reasonable best efforts to prevent the entry of such stop order or to remove it
if entered).

4.7 Make generally available to the Company’s security holders copies of all
periodic reports, proxy statements, and other information referred to in
Section 8.1 and an earnings statement satisfying the provisions of Section 11(a)
of the Securities Act no later than 90 days following the end of the 12-month
period beginning with the first month of the Company’s first fiscal quarter
commencing after the effective date of each registration statement filed
pursuant to this Agreement.

4.8 Make available for inspection by any Selling Investor, any underwriter
participating in such offering and the representatives of such Selling Investor
and Underwriter (but not more than one firm of counsel to such Selling
Investors), all financial and other information as shall be reasonably requested
by them, and provide the Selling Investor, any underwriter participating in such
offering and the representatives of such Selling Investor and Underwriter the
opportunity to discuss the business affairs of the Company with its principal
executives and independent public accountants who have certified the audited
financial statements included in such registration statement, in each case all
as necessary to enable them to

 

9



--------------------------------------------------------------------------------

exercise their due diligence responsibility under the Securities Act; provided,
however, that information that the Company determines, in good faith, to be
confidential and which the Company advises such Person in writing, is
confidential shall not be disclosed unless such Person signs a confidentiality
agreement reasonably satisfactory to the Company or the related Selling Investor
of Registrable Securities agrees to be responsible for such Person’s breach of
confidentiality on terms reasonably satisfactory to the Company.

4.9 Use the Company’s best efforts to obtain a so-called “comfort letter” from
its independent public accountants, and legal opinions of counsel to the
Company, each addressed to the underwriters and, to the extent permitted by the
Company’s independent public accountants, to the Selling Investors of any
underwritten registered offering, in customary form and covering such matters of
the type customarily covered by such letters, and in a form that shall be
reasonably satisfactory to the Majority Selling Investors. The Company shall
furnish to each Selling Investor a signed counterpart of any such comfort letter
or legal opinion. Delivery of any such opinion or comfort letter shall be
subject to the recipient furnishing such written representations or
acknowledgements as are customarily provided by selling shareholders who receive
such comfort letters or opinions.

4.10 Provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such registration statement from and after a
date not later than the effective date of such registration statement.

4.11 Use all reasonable efforts to cause the Registrable Securities covered by
such registration statement (i) if the Common Stock is then listed on a
securities exchange or included for quotation in a recognized trading market, to
be so listed or included and to continue to be so listed or included for a
reasonable period of time after the offering, which such period shall not be
less than the period during which any registration statement is required to be
effective pursuant to Section 2.4(c), and (ii) to be registered with or approved
by such other United States or state governmental agencies or authorities as may
be necessary by virtue of the business and operations of the Company to enable
the Selling Investors of Registrable Securities to consummate the disposition of
such Registrable Securities.

4.12 Use the Company’s best efforts to provide a CUSIP number for the
Registrable Securities no later than the effective date of the first
registration statement including Registrable Securities.

4.13 Take such other actions as are reasonably required in order to expedite or
facilitate the disposition of Registrable Securities included in each such
registration.

5. Investors’ Obligations. It shall be a condition precedent to the obligations
of the Company to take any action with respect to the registration of
Registrable Securities pursuant to this Agreement of any Selling Investor that
such Selling Investor shall:

5.1 Furnish to the Company such information regarding such Selling Investor, the
number of the Registrable Securities owned by it, and the intended method of
disposition of such

 

10



--------------------------------------------------------------------------------

securities as shall be required to effect the registration of such Selling
Investor’s Registrable Securities, and to cooperate with the Company in
preparing such registration; and

5.2 In the case of any underwritten registration, agree to sell their
Registrable Securities to the underwriters at the same price and on
substantially the same terms and conditions as the Company or the other Persons
on whose behalf the registration statement was being filed have agreed to sell
their securities, and to execute the underwriting agreement agreed to by the
Majority Selling Investors (in the case of a registration under Section 2) or
the Company and the Majority Selling Investors (in the case of a registration
under Section 3).

6. Expenses of Registration. Expenses in connection with registrations pursuant
to this Agreement shall be allocated and paid as follows:

6.1 With respect to each Demand Registration and Shelf Registration, the Company
shall bear and pay all expenses incurred in connection with any registration,
filing, or qualification of Registrable Securities with respect to such Demand
Registrations and Shelf Registrations for each Selling Investor (which right may
be assigned to any Person to whom Registrable Securities are Transferred as
permitted by Section 9), including all registration, filing and National
Association of Securities Dealers, Inc. fees, all fees and expenses of complying
with securities or blue sky laws, all word processing, duplicating and printing
expenses, messenger and delivery expenses, the reasonable fees and disbursements
of counsel for the Company, and of the Company’s independent public accountants,
including the expenses of “cold comfort” letters required by or incident to such
performance and compliance, and the reasonable fees and disbursements of one
firm of counsel for the Selling Investors of Registrable Securities (selected by
Initiating Investors owning a majority of the Registrable Securities owned by
Initiating Investors to be included in a Demand Registration) (the “Registration
Expenses”), but excluding underwriting discounts and commissions relating to
Registrable Securities (which shall be paid on a pro rata basis by the Selling
Investors) provided, however, that the Company shall not be required to pay for
any expenses of any registration proceeding begun pursuant to Section 2 if the
registration is subsequently withdrawn at the request of the Majority Selling
Investors (in which case all Selling Investors shall bear such expense pro rata
in accordance with the number of Registrable Securities requested by each of
them to be included in the relevant registration statement), unless Investors
whose Registrable Securities constitute a majority of the Registrable Securities
then outstanding agree that such withdrawn registration shall constitute one of
the Demand Registrations under Section 2.2.

6.2 The Company shall bear and pay all Registration Expenses incurred in
connection with any Piggyback Registrations pursuant to Section 3 for each
Selling Investor (which right may be Transferred to any Person to whom
Registrable Securities are Transferred as permitted by Section 12), but
excluding underwriting discounts and commissions relating to Registrable
Securities (which shall be paid on a pro rata basis by the Selling Investors).

6.3 Any failure of the Company to pay any Registration Expenses as required by
this Section 6 shall not relieve the Company of its obligations under this
Agreement.

 

11



--------------------------------------------------------------------------------

7. Indemnification; Contribution. If any Registrable Securities are included in
a registration statement under this Agreement:

7.1 To the extent permitted by applicable law, the Company shall indemnify and
hold harmless each Selling Investor, each Person, if any, who controls such
Selling Investor within the meaning of the Securities Act, and each officer,
director, manager, partner, and employee of such Selling Investor and such
controlling Person, against any and all losses, claims, damages, liabilities and
expenses (joint or several), including attorneys’ fees and disbursements and
expenses of investigation, incurred by such party pursuant to any actual or
threatened action, suit, proceeding or investigation, or to which any of the
foregoing Persons may become subject under the Securities Act, the Exchange Act
or other federal or state laws, insofar as such losses, claims, damages,
liabilities and expenses arise out of or are based upon any of the following
statements, omissions or violations (collectively a “Violation”):

(a) Any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein, or any amendments or supplements thereto;

(b) The omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or

(c) Any violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any applicable state securities law or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any applicable state
securities law;

provided, however, that the indemnification required by this Section 7.1 shall
not apply to amounts paid in settlement of any such loss, claim, damage,
liability or expense if such settlement is effected without the consent of the
Company (which consent shall not be unreasonably withheld), nor shall the
Company be liable in any such case for any such loss, claim, damage, liability
or expense to the extent that it arises out of or is based upon a Violation
which occurs in reliance upon and in conformity with written information
furnished to the Company by the indemnified party expressly for use in
connection with such registration; provided, further, that the indemnity
agreement contained in this Section 7 shall not apply to any underwriter to the
extent that any such loss is based on or arises out of an untrue statement or
alleged untrue statement of a material fact, or an omission or alleged omission
to state a material fact, contained in or omitted from any preliminary
prospectus if the final prospectus shall correct such untrue statement or
alleged untrue statement, or such omission or alleged omission, and a copy of
the final prospectus has not been sent or given to such person at or prior to
the confirmation of sale to such person if such underwriter was under an
obligation to deliver such final prospectus and failed to do so. The Company
shall also indemnify underwriters, selling brokers, dealer managers and similar
securities industry professionals participating in the distribution, their
officers, directors, agents and employees and each person who controls such
persons (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) to the same extent as provided above with respect to the
indemnification of the Selling Investors.

 

12



--------------------------------------------------------------------------------

7.2 To the extent permitted by applicable law, each Selling Investor shall
indemnify and hold harmless the Company, each of its directors, each of its
officers who shall have signed the registration statement, each Person, if any,
who controls the Company within the meaning of the Securities Act, any other
Selling Investor, any controlling Person of any such other Selling Investor and
each officer, director, partner, and employee of such other Selling Investor and
such controlling Person, against any and all losses, claims, damages,
liabilities and expenses (joint and several), including attorneys’ fees and
disbursements and expenses of investigation, incurred by such party pursuant to
any actual or threatened action, suit, proceeding or investigation, or to which
any of the foregoing Persons may otherwise become subject under the Securities
Act, the Exchange Act or other federal or state laws, insofar as such losses,
claims, damages, liabilities and expenses arise out of or are based upon any
Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by such Selling Investor expressly for use in connection with such
registration; provided, however, that (x) the indemnification required by this
Section 7.2 shall not apply to amounts paid in settlement of any such loss,
claim, damage, liability or expense if settlement is effected without the
consent of the relevant Selling Investor of Registrable Securities, which
consent shall not be unreasonably withheld, and (y) in no event shall the amount
of any indemnity under this Section 7.2 exceed the gross proceeds from the
applicable offering received by such Selling Investor.

7.3 Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, suit, proceeding, investigation or
threat thereof made in writing for which such indemnified party may make a claim
under this Section 7, such indemnified party shall deliver to the indemnifying
party a written notice of the commencement thereof and the indemnifying party
shall have the right to participate in, and, to the extent the indemnifying
party so desires, jointly with any other indemnifying party similarly noticed,
to assume the defense thereof with counsel mutually satisfactory to the parties;
provided, however, that an indemnified party shall have the right to retain its
own counsel, with the fees and disbursements and expenses to be paid by the
indemnifying party, if representation of such indemnified party by the counsel
retained by the indemnifying party would be inappropriate due to actual or
potential differing interests between such indemnified party and any other party
represented by such counsel in such proceeding. The failure to deliver written
notice to the indemnifying party within a reasonable time following the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 7 but shall not relieve the indemnifying
party of any liability that it may have to any indemnified party otherwise than
pursuant to this Section 7. Any fees and expenses incurred by the indemnified
party (including any fees and expenses incurred in connection with investigating
or preparing to defend such action or proceeding) shall be paid to the
indemnified party, as incurred, within thirty (30) days of written notice
thereof to the indemnifying party (regardless of whether it is ultimately
determined that an indemnified party is not entitled to indemnification
hereunder). Any such indemnified party shall have the right to employ separate
counsel in any such action, claim or proceeding and to participate in the
defense thereof, but the fees and expenses of such counsel shall be the expenses
of such indemnified party unless (i) the indemnifying party has agreed to pay
such fees and expenses or (ii) the indemnifying party shall have failed to
promptly assume the defense of such action, claim or proceeding or (iii) the
named parties to any such action, claim or proceeding

 

13



--------------------------------------------------------------------------------

(including any impleaded parties) include both such indemnified party and the
indemnifying party, and such indemnified party shall have been advised by
counsel that there may be one or more legal defenses available to it which are
different from or in addition to those available to the indemnifying party and
that the assertion of such defenses would create a conflict of interest such
that counsel employed by the indemnifying party could not faithfully represent
the indemnified party (in which case, if such indemnified party notifies the
indemnifying party in writing that it elects to employ separate counsel at the
expense of the indemnifying party, the indemnifying party shall not have the
right to assume the defense of such action, claim or proceeding on behalf of
such indemnified party, it being understood, however, that the indemnifying
party shall not, in connection with any one such action, claim or proceeding or
separate but substantially similar or related actions, claims or proceedings in
the same jurisdiction arising out of the same general allegations or
circumstances, be liable for the reasonable fees and expenses of more than one
separate firm of attorneys (together with appropriate local counsel) at any time
for all such indemnified parties, unless in the reasonable judgment of such
indemnified party a conflict of interest may exist between such indemnified
party and any other of such indemnified parties with respect to such action,
claim or proceeding, in which event the indemnifying party shall be obligated to
pay the fees and expenses of such additional counsel or counsels). No
indemnifying party shall be liable to an indemnified party for any settlement of
any action, proceeding or claim without the written consent of the indemnifying
party, which consent shall not be unreasonably withheld.

7.4 If the indemnification required by this Section 7 from the indemnifying
party is unavailable to an indemnified party hereunder in respect of any losses,
claims, damages, liabilities or expenses referred to in this Section 7:

(a) The indemnifying party, in lieu of indemnifying such indemnified party,
shall contribute to the amount paid or payable by such indemnified party as a
result of such losses, claims, damages, liabilities or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities or expenses, as well as any other
relevant equitable considerations. The relative fault of such indemnifying party
and indemnified parties shall be determined by reference to, among other things,
whether any Violation has been committed by, or relates to information supplied
by, such indemnifying party or indemnified parties, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such Violation. The amount paid or payable by a party as a result of the losses,
claims, damages, liabilities and expenses referred to above shall be deemed to
include, subject to the limitations set forth in Section 7.1 and Section 7.2,
any legal or other fees or expenses reasonably incurred by such party in
connection with any investigation or proceeding.

(b) The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 7.4 were determined by pro rata allocation
or by any other method of allocation which does not take into account the
equitable considerations referred to in Section 7.4(i). No Person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any Person who was not
guilty of such fraudulent misrepresentation.

 

14



--------------------------------------------------------------------------------

7.5 If indemnification is available under this Section 7, the indemnifying
parties shall indemnify each indemnified party to the full extent provided in
this Section 8 without regard to the relative fault of such indemnifying party
or indemnified party or any other equitable consideration referred to in
Section 7.4.

7.6 The obligations of the Company and the Selling Investors of Registrable
Securities under this Section 7 shall survive the completion of any offering of
Registrable Securities pursuant to a registration statement under this
Agreement, and otherwise.

8. Covenants of the Company. The Company hereby agrees and covenants as follows:

8.1 From and after the date on which the Company files its Form 10-K for the
fiscal year ended December 31, 2006, the Company shall use its commercially
reasonable best efforts to file as and when applicable, on a timely basis, all
reports required to be filed by it under the Exchange Act. The Company shall use
its best efforts to file its Form 10-K for the fiscal year ended December 31,
2006 as promptly as possible after the date hereof. If the Company is not
required to file reports pursuant to the Exchange Act, upon the request of any
Investor of Registrable Securities, the Company shall use its commercially
reasonable best efforts to make publicly available the information specified in
subparagraph (c)(2) of Rule 144 of the Securities Act, and take such further
action as may be reasonably required from time to time and as may be within the
reasonable control of the Company, to enable the Investors to Transfer
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 under the Securities Act or
any similar rule or regulation hereafter adopted by the Commission.

8.2

(a) The Company shall not, and shall permit its majority owned subsidiaries to,
effect any public sale or distribution of any shares of Common Stock or any
securities convertible into or exchangeable or exercisable for shares of Common
Stock, during the five business days prior to, and during the 90-day period
beginning on, the commencement of a public distribution of the Registrable
Securities pursuant to any registration statement prepared pursuant to this
Agreement (other than by the Company pursuant to such registration if the
registration is pursuant to Section 3). The Company shall not effect any
registration of its securities (other than on Form S-4, Form S-8, or any
successor forms to such forms or pursuant to such other registration rights
agreements as may be approved in writing by the Majority Selling Investors or
effect any public or private sale or distribution of any of its securities,
including a sale pursuant to Regulation D under the Securities Act, whether on
its own behalf or at the request of any holder or holders of such securities
from the date of a request for a Demand Registration pursuant to Section 2.2
until the earlier of (x) 90 days following the date as of which all securities
covered by such Demand Registration statement shall have been Transferred, and
(y) 120 days following the effective date of such Demand Registration statement,
unless the Company shall have previously notified in writing all Selling
Investors of the Company’s desire to do so, and Selling Investors owning a
majority of the Registrable Securities or the Underwriters’ Representative, if
any, shall have consented thereto in writing.

 

15



--------------------------------------------------------------------------------

(b) Any agreement entered into after the date of this Agreement pursuant to
which the Company or any of its majority owned subsidiaries issues or agrees to
issue any privately placed securities similar to any issue of the Registrable
Securities (other than (x) shares of Common Stock pursuant to a stock incentive,
stock option, stock bonus, stock purchase or other employee benefit plan of the
Company approved by its Board of Directors, and (y) securities issued to Persons
in exchange for ownership interests in any Person in connection with a business
combination in which the Company or any of its majority owned subsidiaries is a
party) shall contain a provision whereby holders of such securities agree not to
effect any public sale or distribution of any such securities during the periods
described in the first sentence of Section 8.2(a), in each case including a sale
pursuant to Rule 144 under the Securities Act (unless such Person is prevented
by applicable statute or regulation from entering into such an agreement).

8.3 The Company shall not, directly or indirectly, (x) enter into any merger,
consolidation or reorganization in which the Company shall not be the surviving
corporation or (y) Transfer or agree to Transfer all or substantially all the
Company’s assets, unless prior to such merger, consolidation, reorganization or
asset Transfer, the surviving corporation or the Transferee, respectively, shall
have agreed in writing to assume the obligations of the Company under this
Agreement; provided, that this Section 8.3 shall be inapplicable in any
transaction in which the consideration given to the stockholders of the Company
or to the Company, as applicable, does not consist of stock or other securities.

8.4 The Company shall not enter into any agreement with any holder of
prospective holder of any securities of the Company which would allow such
holder or prospective holder (i) to include such securities in any registration
filed under Section 2, (ii) to include such securities in any registration filed
under Section 3 unless under the terms of such agreement, such holder or
prospective holder may include such securities in any registration under
Section 3 only to the extent that the inclusion of such holder’s securities will
not reduce the amount of the Registrable Securities of the Investors that are
included in such registration or (iii) to make a demand registration, unless
under the terms of such agreement, the Investors have the right to delay the
filing of any such registration for a period of up to 180 days after the
effective date of any Shelf Registration or Demand Registration that is
requested by an Investor within 30 days of the date of such holders’ demand. The
Company will notify the Investors in writing of (x) any proposal by the Company
to enter into an agreement granting registration rights to any Person or (y) any
request or offer to register securities of the Company. Any such notice will be
provided at least five (5) business days prior to the execution of any agreement
described in clause (x) above and not later than five (5) business days after
any the date of any request or offer described in clause (y) above.

9. Right of First Offer. Subject to the terms and conditions specified in this
Section 9, the Company hereby grants to each Investor a right of first offer
with respect to future sales by the Company of any shares of any class of its
capital stock, or securities convertible into or exercisable for any shares of,
any class of its capital stock (“Shares”). For purposes of this Section 9, an
Investor includes any general partners, managers and affiliates of an Investor;
provided that the inclusion of any such general partners, managers and
affiliates of an Investor does not result in the failure to satisfy the
conditions to the applicable exemption from the

 

16



--------------------------------------------------------------------------------

registration requirements of the Securities Act with respect to any such
unregistered offering. An Investor that chooses to exercise the right of first
offer may designate as purchasers under such right itself or its partners or
affiliates in such proportions as it deems appropriate. Each time the Company
proposes to offer any Shares the Company shall first make an offering of such
Shares to each Investor in accordance with the following provisions:

9.1 The Company shall deliver a notice by certified mail (“Notice”) to the
Investors stating (i) its bona fide intention to offer such Shares, (ii) the
number of such Shares to be offered, and (iii) the price and terms, if any, upon
which it proposes to offer such Shares.

9.2 Within 15 calendar days after delivery of the Notice, each Investor may
elect to purchase or obtain, at the price and on the terms specified in the
Notice, up to that portion of such Shares which equals the proportion that the
number of shares of Common Stock issued and held, or issuable upon conversion
and exercise of all convertible or exercisable securities then held, by such
Investor bears to the total number of shares of Common Stock then outstanding
(assuming full conversion and exercise of all convertible or exercisable
securities of the Investors). The Company shall promptly, in writing, inform
each Investor that purchases all the shares available to it (each, a
“Fully-Exercising Investor”) of any other Investor’s failure to do likewise.
During the ten (10)-day period commencing after receipt of such information,
each Fully-Exercising Investor shall be entitled to obtain that portion of the
Shares for which Investors were entitled to subscribe but which were not
subscribed for by the Investors that is equal to the proportion that the number
of shares of Common Stock issued and held, or issuable upon conversion and
exercise of all convertible or exercisable securities then held, by such
Fully-Exercising Investor bears to the total number of shares of Common Stock
held by all Full-Exercising Investors (assuming full conversion and exercise of
all convertible or exercisable securities of the Full-Exercising Investors).

9.3 The Company may, during the 90-day period following the expiration of the
periods provided in Section 9.2, offer the remaining unsubscribed portion of the
Shares to any person or persons at a price not less than, and upon terms no more
favorable to the offeree than those specified in the Notice. If the Company does
not enter into an agreement for the sale of the Shares within such period, or if
such agreement is not consummated within 90 days of the execution thereof, the
right provided hereunder shall be deemed to be revived and such Shares shall not
be offered unless first reoffered to the Investors in accordance herewith.

9.4 The right of first offer in this Section 9 shall not be applicable (i) to
the issuance or sale of Common Stock (or options therefor) to employees,
consultants and directors, pursuant to plans or agreements approved by the Board
of Directors for the primary purpose of soliciting, compensating or retaining
their services, (ii) to the issuance of securities pursuant to the conversion or
exercise of convertible or exercisable securities that are outstanding on the
date hereof, (iii) securities issued or issuable as a dividend or distribution
upon any shares of capital stock the Company, (iv) to the issuance of securities
in connection with (but not related to the financing of) a bona fide business
acquisition of or by the Company or one of its subsidiaries, whether by merger,
consolidation, sale of assets, sale or exchange of stock or otherwise or (v) to
the issuance of securities to Persons that are not affiliates of the Company
with which the Company conducts commercial leasing transactions.

 

17



--------------------------------------------------------------------------------

9.5 The Investors’ rights under this Section 9 shall terminate on the earlier of
(i) the date on which the Investors no longer hold at least 10% of the
outstanding shares of common stock of the Company in the aggregate, assuming
exercise or conversion of all exercisable or convertible securities of the
Company held by the Investors and their affiliates or (ii) five years from the
date hereof.

10. Board Observer Rights.

10.1 The Company will provide the Initial Investors with prior notice of (a) the
time and place of any proposed meeting of the board of directors of the Company,
the board of directors or other governing body of any of the Company’s direct or
indirect subsidiaries (any such board or other governing body meeting is
referred to herein as a “Board Meeting”) and (b) any proposed action by written
consent of the board of directors of the Company, the board of directors or
other governing body of any of the Company’s direct or indirect subsidiaries
(any such board or other governing body consent is referred to herein as a
“Board Consent”). In addition, the Company will provide the Initial Investors
with copies of any documents that are provided by the Company or any of the
Company’s direct or indirect subsidiaries to members of their respective boards
of directors or other governing body in connection with any Board Meeting or
Board Consent. All notices of meetings and written materials shall be delivered
to the Initial Investors at the same time and in the same format as the notice
of meeting and written materials delivered to the applicable board or body
members. The Initial Investors shall be entitled to send two persons to attend
any Board Meeting, or if a meeting is to be held by telephone conference, to
have two persons participate therein, but the foregoing right of attendance or
participation shall not include (i) the right to attend any committee meetings
or (ii) the right to vote on any matters presented to the board of directors of
the Company, the board of directors or other governing body of any of the
Company’s direct or indirect subsidiaries. The representatives of the Initial
Investors who attend Board Meetings shall be selected by the vote of the holders
of a majority of the Registrable Securities held by the Initial Investors. Any
information provided to the Initial Investors as a result of its rights under
this Section 10 shall be treated by the Initial Investors in the same manner,
including confidentiality, as if it had obtained such information as a board or
body member, as applicable. The Initial Investors’ rights under this Section 10
shall terminate if (i) the Initial Investors no longer hold at least 5% of the
outstanding shares of common stock of the Company, assuming exercise or
conversion of all exercisable or convertible securities of the Company held by
the Initial Investors and their affiliates or (ii) the loans and all other
monetary obligations under the Loan Agreement have been repaid in full.

10.2 The information that may be provided to the Board Observers by the Company
may contain material statements, information, projections and other data not
publicly available (“Confidential Information”). The Initial Investor
acknowledges that it is aware that the United States securities laws prohibit
any person who has material nonpublic information about an issuer or an
affiliate or controlling person of an issuer from purchasing or selling
securities of such company or from communicating such information to any other
person. The Initial Investor represents that it will maintain effective internal
procedures with respect to maintaining the confidentiality and use of any
Confidential Information, that it will not use the Confidential Information for
any purpose in violation of U.S. federal securities laws or any other applicable

 

18



--------------------------------------------------------------------------------

law and that it will be subject to the same restrictions on trading as the
directors of the board of the Company.

11. Amendment, Modification and Waivers; Further Assurances.

11.1 This Agreement may be amended with the consent of the Company and the
Company may take any action herein prohibited, or omit to perform any act herein
required to be performed by it, only if the Company shall have obtained the
written consent of Investors owning Registrable Securities possessing a majority
in number of the Registrable Securities then outstanding to such amendment,
action or omission to act.

11.2 No waiver of any terms or conditions of this Agreement shall operate as a
waiver of any other breach of such terms and conditions or any other term or
condition, nor shall any failure to enforce any provision hereof operate as a
waiver of such provision or of any other provision hereof. No written waiver
hereunder, unless it by its own terms explicitly provides to the contrary, shall
be construed to effect a continuing waiver of the provisions being waived and no
such waiver in any instance shall constitute a waiver in any other instance or
for any other purpose or impair the right of the party against whom such waiver
is claimed in all other instances or for all other purposes to require full
compliance with such provision.

11.3 Each of the parties hereto shall execute all such further instruments and
documents and take all such further action as any other party hereto may
reasonably require in order to effectuate the terms and purposes of this
Agreement.

12. Transfer of Investor Rights. Rights with respect to Registrable Securities
may be Transferred as follows: (i) the rights of an Investor to require a Shelf
Registration or Demand Registration may be Transferred to any Person (other than
an affiliate of an Investor) in connection with the Transfer to such Person by
such Investor of a number of Registrable Securities equal to 25% or more of the
Registrable Securities outstanding on the date of this Agreement, (ii) the
rights of an Investor under Section 9 may be Transferred to any Person (other
than an affiliate of an Investor) in connection with the Transfer to such Person
by such Investor of a number of Registrable Securities equal to 20% or more of
the Registrable Securities outstanding on the date of this Agreement and
(iii) all other rights of an Investor pursuant to this Agreement (other than
those specified in Section 10) may be Transferred by such Investor to any Person
in connection with the Transfer of Registrable Securities to such Person
(including, for avoidance of doubt, a Transfer from an Investor to one or more
of its affiliates of the rights of an Investor to require a Shelf Registration
or Demand Registration and rights under Section 9), in all cases, if (x) any
such Transferee that is not a party to this Agreement shall have executed and
delivered to the Secretary of the Company a properly completed agreement
substantially in the form of Exhibit A, and (y) the Transferor shall have
delivered to the Secretary of the Company, no later than 15 days following the
date of the Transfer, written notification of such Transfer setting forth the
name of the Transferor, name and address of the Transferee, and the number of
Registrable Securities which shall have been so Transferred.

13. Assignment; Benefit. This Agreement and all of the provisions hereof shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective heirs,

 

19



--------------------------------------------------------------------------------

permitted assigns, executors, administrators or successors; provided, however,
that except as specifically provided herein with respect to certain matters,
neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned or delegated by the Company without the prior written consent
of Investors owning Registrable Securities possessing a majority in number of
the Registrable Securities outstanding on the date as of which such delegation
or assignment is to become effective. An Investor may Transfer its rights
hereunder to a successor in interest to the Registrable Securities owned by such
assignor only as permitted by Section 12.

14. Miscellaneous.

14.1 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING REGARD TO THE
CONFLICT OF LAWS PRINCIPLES THEREOF.

14.2 Notices. All notices and requests given pursuant to this Agreement shall be
in writing and shall be made by hand-delivery, first-class mail (registered or
certified, return receipt requested), confirmed facsimile or overnight air
courier guaranteeing next business day delivery to the relevant address
specified on Schedule 1 to this Agreement or in the relevant agreement in the
form of Exhibit A whereby such party became bound by the provisions of this
Agreement. Except as otherwise provided in this Agreement, the date of each such
notice and request shall be deemed to be, and the date on which each such notice
and request shall be deemed given shall be: at the time delivered, if personally
delivered or mailed; when receipt is acknowledged, if sent by facsimile; and the
next business day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next business day delivery.

14.3 Acquisition for Investment. Each Investor acknowledges that the Warrants
and the shares underlying the Warrants have not been registered under the
Securities Act or under any state securities laws and that there is no public or
other market for the Warrants or the shares underlying the Warrants. Each
Investor (i) is acquiring the Warrants for its own account pursuant to an
exemption under the Securities Act solely for investment and not with a view to
distribution in violation of the securities laws, (ii) will not sell or
otherwise dispose of any of the Warrants or the shares underling the Warrants,
except in compliance with the registration requirements or exemption provisions
of the Securities Act and any other applicable securities laws, (iii) has such
knowledge and experience in financial and business matters and in investments of
this type that it is capable of evaluating the merits and risks of its
investment in the Warrants and of making an informed investment decision and
(iv) is an Accredited Investor (as that term is defined by Rule 501 of the
Securities Act).

14.4 Entire Agreement; Integration. This Agreement supersedes all prior
agreements between or among any of the parties hereto with respect to the
subject matter contained herein and therein, and such agreements embody the
entire understanding among the parties relating to such subject matter.

14.5 Injunctive Relief. Each of the parties hereto acknowledges that in the
event of a breach by any of them of any material provision of this Agreement,
the aggrieved party may be without an adequate remedy at law. Each of the
parties therefore agrees that in the event of such

 

20



--------------------------------------------------------------------------------

a breach hereof the aggrieved party may elect to institute and prosecute
proceedings in any court of competent jurisdiction to enforce specific
performance or to enjoin the continuing breach hereof. By seeking or obtaining
any such relief, the aggrieved party shall not be precluded from seeking or
obtaining any other relief to which it may be entitled.

14.6 Section Headings. Section headings are for convenience of reference only
and shall not affect the meaning of any provision of this Agreement.

14.7 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be an original, and all of which shall together constitute
one and the same instrument. All signatures need not be on the same counterpart.

14.8 Facsimile Signatures. Any signature page delivered pursuant to this
Agreement via facsimile shall be binding to the same extent as an original
signature. Any party who delivers such a signature page agrees to later deliver
an original counterpart to any party that requests it.

14.9 Severability. If any provision of this Agreement shall be invalid or
unenforceable, such invalidity or unenforceability shall not affect the validity
and enforceability of the remaining provisions of this Agreement, unless the
result thereof would be unreasonable, in which case the parties hereto shall
negotiate in good faith as to appropriate amendments hereto.

14.10 Filing. A copy of this Agreement and of all amendments thereto shall be
filed at the principal executive office of the Company with the corporate
recorder of the Company.

14.11 Termination. This Agreement may be terminated at any time by a written
instrument signed by the parties hereto. Unless sooner terminated in accordance
with the preceding sentence, this Agreement (other than Section 7 hereof) shall
terminate in its entirety on such date as there shall be no Registrable
Securities outstanding, provided that any shares of Common Stock previously
subject to this Agreement shall not be Registrable Securities following the sale
of any such shares in an offering registered pursuant to this Agreement or
otherwise.

14.12 Attorneys’ Fees. In any action or proceeding brought to enforce any
provision of this Agreement, or where any provision hereof is validly asserted
as a defense, the successful party shall be entitled to recover reasonable
attorneys’ fees (including any fees incurred in any appeal) in addition to its
costs and expenses and any other available remedy.

14.13 No Third Party Beneficiaries. Nothing herein expressed or implied is
intended to confer upon any Person, other than the parties hereto or their
respective permitted assigns, successors, heirs and legal representatives, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

[Signature Page Follows]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto
as of the date first written above.

 

ACCREDITED HOME LENDERS HOLDING CO. By:   /s/ James A. Konrath Name:   James A.
Konrath Title:   Chief Executive Officer MORTGAGE INVESTMENTS FUNDING, L.L.C.
By:   Farallon Capital Management, L.L.C., its Manager By:   /s/ Jason E. Moment
Name:   Jason E. Moment Title:   Managing Member

 

22